

116 HR 8405 : American Values and Security in International Athletics Act
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8405IN THE SENATE OF THE UNITED STATESNovember 30, 2020 Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo direct the Department of State to ensure persons representing the United States in international athletic competitions in certain countries are appropriately informed, and for other purposes.1.Short titleThis Act may be cited as the American Values and Security in International Athletics Act. 2.FindingsCongress finds the following:(1)In 2017, the International Olympic Committee (IOC) revised its Host City Contract to require host countries to protect and respect human rights and ensure any violation of human rights is remedied in a manner consistent with international agreements, laws, and regulations applicable in the Host Country and in a manner consistent with all internationally recognised human rights standards and principles, including the United Nations Guiding Principles on Business and Human Rights, applicable in the Host Country.(2)The Olympic Charter states the goal of Olympism is to place sport at the service of the harmonious development of humankind, with a view to promoting a peaceful society concerned with the preservation of human dignity.(3)The IOC set up an advisory committee on human rights in December 2018, and IOC President Thomas Bach said, Promoting humanistic values in sport has been a core feature of the IOC since its beginning. Our mission, to put sport at the service of humanity, goes hand-in-hand with human rights, which is part of our DNA..(4)In the report, The Cybersecurity of Olympic Sports: New Opportunities, New Risks, the UC Berkley Center for Long-Term Cybersecurity listed the hacking and release of sensitive athletic data as one of the four significant categories of cyberattacks on major sporting events.(5)According to the State Department’s 2019 Country Reports on Human Rights Practices, the People’s Republic of China’s Ministry of Public Security employs tens of millions of surveillance cameras to monitor the general public, as well as political dissidents, religious leaders and adherents, Tibetans, and Uyghurs.(6)The People’s Republic of China (PRC) Government’s extensive use of artificial intelligence surveillance technology, including facial and voice pattern recognition technology, poses grave humanitarian, privacy, and security concerns. PRC authorities have used surveillance technology to monitor, control, and repress an estimated 1.8 million Uyghurs and other Muslim minorities in the Xinjiang Uyghur Autonomous Region. PRC State media has confirmed that voice, image, position and behavior recognition technologies will be used in the Beijing 2022 Winter Olympics.3.Human rights awareness for American athletic delegations(a)Sense of CongressIt is the sense of Congress that individuals representing the United States at international athletic competitions in foreign countries should have the opportunity to be informed about human rights and security concerns in such countries and how best to safeguard their personal security and privacy. (b)In general(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall devise and implement a strategy for disseminating briefing materials, including information described in subsection (c), to individuals representing the United States at international athletic competitions in a covered country.(2)Timing and form of materials(A)In generalThe briefing materials referred to in paragraph (1) shall be offered not later than 180 days prior to the commencement of an international athletic competition in a covered country.(B)Form of deliveryBriefing materials related to the human rights record of covered countries may be delivered electronically or disseminated in person, as appropriate.(C)Special considerationInformation briefing materials related to personal security risks may be offered electronically, in written format, by video teleconference, or prerecorded video.(3)ConsultationsIn devising and implementing the strategy required under paragraph (1), the Secretary of State shall consult with the following:(A)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations in the Senate, not later than 90 days after the date of the enactment of this Act.(B)Leading human rights nongovernmental organizations and relevant subject-matter experts in determining the content of the briefings required under this subsection.(C)The United States Olympic and Paralympic Committee and the national governing bodies of amateur sports that play a role in determining which individuals represent the United States in international athletic competitions, regarding the most appropriate and effective method to disseminate briefing materials. (c)Content of briefingsThe briefing materials required under subsection (b) shall include, with respect to a covered country hosting an international athletic competition in which individuals may represent the United States, the following:(1)Information on the human rights concerns present in such covered country, as described in the Department of State’s Annual Country Reports on Human Rights Practices.(2)Information, as applicable, on risks such individuals may face to their personal and digital privacy and security, and recommended measures to safeguard against certain forms of foreign intelligence targeting, as appropriate.(d)Covered country definedIn this section, the term covered country means, with respect to a country hosting an international athletic competition in which individuals representing the United States may participate, any of the following:(1)Any Communist country specified in subsection (f) of section 620 of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(f)).(2)Any country ranked as a Tier 3 country in the most recent Department of State’s annual Trafficking in Persons Report.(3)Any other country the Secretary of State determines present serious human rights concerns for the purpose of informing such individuals.(4)Any country the Secretary of State, in consultation with other cabinet officials as appropriate, determines presents a serious counterintelligence risk.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk.